Citation Nr: 1447338	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012 the case was remanded (by a Veterans Law Judge other than the undersigned).  In January 2013 (after the last RO readjudication of the claim in a December 2012 supplemental statement of the case (SSOC)) the Veteran submitted to the RO additional evidence without a waiver of RO initial review.  In October 2014 the Board obtained the Veteran's waiver of RO initial consideration of the evidence he submitted in January 2013.  The case has now been assigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran presents alternate theories of entitlement to service connection for a migraine headache disability, i.e., on a direct basis (as incurred in service) and as secondary to his service-connected PTSD.  In support of his claim for direct service connection he submitted lay statements by his brother and his own accounts (notably, his reports of continuity of headache symptoms postservice conflict with interim clinical notations indicating he denied having headaches).  In support of his secondary service connection theory of entitlement, he submitted two Internet articles suggesting a possible nexus between PTSD and headache disorder.

He was afforded VA examinations in November 2009 and August 2012, however, neither examiner appears to have considered the lay statements submitted in support of the Veteran's claim.  Lay statements (if credible) are competent evidence regarding matters capable of lay observation (such as that a claimant has a lengthy history of complaints).  Furthermore, it appears the August 2012 VA examiner did not consider the two Internet articles the Veteran submitted in support of his secondary service connection claim.  One of the articles suggests a nexus between PTSD and headaches based on the frequency with which they are found to co-exist; the other notes that headaches are among recognized symptoms of PTSD.  In the rationale for his opinion regarding secondary service connection, the August 2012 VA examiner cited to "UpToDate" (a subscription medical information resource) which was stated to not link PTSD to migraines.  Given the submission of medical literature that suggests otherwise, a further medical advisory opinion that encompasses consideration of all evidence in the record is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure complete copies of updated (to the present) records (those not already associated with the record) of all evaluations and treatment the Veteran has received for headaches.  He must assist in this matter by identifying all providers and submitting releases for VA to secure records from any private providers.

2.  The AOJ should then arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his headache disorder.  The entire record (to include lay statements and Internet articles submitted) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a. Identify (by diagnosis) the headache disorder found. 

b. Identify the likely etiology for the headache disability entity diagnosed; specifically, is it at least as likely as not (a 50 % or better probability) that such is related directly to the Veteran's service (was incurred or aggravated therein) or was either (i) caused or (ii) aggravated by his service-connected PTSD.  The examiner should indicate whether the Veteran has a headache disorder that is a symptom of his PTSD.  

c. If a headache disability was not caused but was aggravated by the service-connected PTSD, the examiner should (to the extent possible) identify the degree of the headache disability that is due to such aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.  The examiner must specifically comment on the Internet articles submitted in support of the Veteran's claim, and the August 2012 VA examiner's citation to the absence of support for a nexus between migraines and PTSD in "UpToDate", and the lay statements by the Veteran and his brother (alleging that a headache disorder began is service).  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

